      Case 1:20-cr-01566-KWR Document 66 Filed 03/02/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                       Plaintiff,

vs.                                                      No. 1:20-cr-01566-KWR

TIMOTHY CHISCHILLY, and
STACEY YELLOWHORSE,

                       Defendants.


           ORDER TO SUSPEND SCHEDULING ORDER DEADLINES

       THIS MATTER having come before the Court on Defendants’ Unopposed

Motion to Suspend Scheduling Order Deadlines [Doc. No. 65], and the Court having

reviewed the matter and being otherwise fully advised, FINDS good cause exists to grant

the Motion.

       IT IS THEREFORE ORDERED that the deadlines contained in the Scheduling

Order are suspended;

       IT IS FURTHER ORDERED that the parties shall submit a stipulated amended

scheduling order on or before April 2, 2021.

       IT IS SO ORDERED.
     Case 1:20-cr-01566-KWR Document 66 Filed 03/02/21 Page 2 of 2




Submitted by:

/s/ Robert R. Cooper______
ROBERT R. COOPER
Counsel for Defendant Timothy Chischilly
/s/ Carey Corlew Bhalla
CAREY CORLEW BHALLA
JOSEPH E. SHATTUCK
Counsel for Defendant Stacey Yellowhorse

Approved:

/s/ Allison Jaros
ALLISON JAROS
JENNIFER M. ROZZONI
Assistant United States Attorney




                                           2
